Mr. Justice Leech delivered the opinion of the court: It appears that the claimant was employed in the construction of hard roads north of the village of Gardner, Grundy county, Illinois, and while claimant was pouring’ tar and filling cracks in the concrete of said hard roads, he was struck hy an automobile being driven north. It appears that the claimant was knocked unconscious, and it appears from the evidence that the right shoulder bone and right arm were broken and three ribs on the right side of the body were fractured. The measure of damages in this case, following precedent and law, must measure under the Workmen’s Compensation Act; therefore, the only controversy before the court is as to whether or not the claimant sustained permanent total disability or compensation for the total permanent loss of the use of the right arm. This court is of the opinion that the record would not sustain total disability, yet, as a matter of equity and good conscience, it is the desire of the court to be as liberal as consistently possible. We are therefore of the opinion that approximately 50% of the total disability, measured by the Workmen’s Compensation Act, would be a fair and adequate allowance under all the facts and circumstances in this case. Therefore, it is recommended by the court that the claimant be allowed $2,000.00.